Title: To Benjamin Franklin from Alexander Colden, 6 August 1771
From: Colden, Alexander
To: Franklin, Benjamin


Dear Sir
General Post Office New York Augt 6th 1771
The 2d of last Month I wrote you by the Packet in Answer to yours of the first of May. I have since made strict search for Mr. Jessers letter but can’t find it.
By order of Mr. Foxcroft Inclosed I send you the second set of those Bills, he sent last Packet. Mr. Foxcroft and Lady are both at Boston and in good health the last Letter [torn: I had from?] him.
By the Papers you will [torn: see that our?] New Governor Mr. Tryon is Arrived and taken the Administration of the Government upon him. His Aimable Disposition leaves no room to doubt we will be happy in having so worthy a Gentleman for our Governor. Lord Dunmore has sent his servants and Baggage to Virginia. When he goes to that Government not known. His Lordship at present is on a Tour to Lake Champlain.
The Lt. Governor Mrs. Colden and Familly [torn: join?] in Sincere Compliments with Dear Sir Your Very Obedient Most humble Servant
Alexr Colden
